 Inthe Matter of GARDEN STATE HOSIERY CO.,EMPLOYERandAMERICANFEDERATION OF HOSIERY WORKERS, BRANCHNo. 7, C.I.0., PETI-TIONERCase No. 2-R-68,59.-Decided June 20, 1947Mr. Myron Engelman,of New York City, andMr.August E. Laus-berg,of Paterson,N. J., for the Employer.Rothbard, Harris & Oxf eld,byMr.Samuel L. Rothbard,of Newark,N. J., andMessrs.VanceWhiteandLeo O'Driscoll,of Philadelphia,Pa., for the Petitioner.Mr. MortonB. Spero,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONUpon a, petition duly filed, hearing in this case was held at Paterson,New Jersey, on September 12, 1946, before Bertram Diamond, hearingofficer.The hearing officer's rulings made at the hearing are free fromprejudicial error and are hereby affirmed.Upon the entire record in the case, the National Labor Relations.Board makes the following :FINDINGS OF FACTI.THE BUSINESS OF THE EMPLOYERGarden State Hosiery Co., a New Jersey corporation, operates aplant at Midland Park, New Jersey, where it is engaged in the manu-facture of ladies' full-fashioned hosiery.During the 12-month periodpreceding the hearing, the Employer purchased raw materials valuedin excess of $100,000, of which amount approximately 90 percentrepresented shipments to this plant from sources outside the State ofNew Jersey.During the same period, the Employer sold from thisplant in excess of $250,000 worth of finished products, of which 90,percent represented shipments to points outside the State.The Employer admits and we find that it is engaged in commercewithin the meaning of the National Labor Relations Act.74 N. L.R. B., No. 52.318 GARDEN STATE HOSIERY CO.II.TIIE ORGANIZATION INVOLVED319The Petitioner is a labor organization affiliated with the Congress ofIndustrial Organizations, claiming to represent employees of the Em-ployer.III.TI-IE QUESTION CONCERNING REPRESENTATIONThe Employer refuses to recognize the Petitioner as the exclusivebargaining representative of certain of the employees of the Employeruntil the Petitioner has been certified by the Board in an appropriateunit.We find that a question affecting commerce has arisen concerningthe representation of employees of the Employer, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV. THE APPROPRIATE UNITThe Petitioner seeks a unit of all employees in the knitting depart-ment at the Employer's Midland Park, New Jersey, plant, excludingthe fixer and all supervisory employees.- The Employer contends thatonly a plant-wide unit is appropriate.However, in the event that theBoard finds appropriate a unit of knitting department employeesalone, the Employer would include the fixer in the unit.The Employer's plant is housed in a single building, and consistsof 2 departments, the knitting department having 43 production em-ployees, and the auxiliary department, having 39 production em-ployees.There is 1 other employee, a fixer, whose duties are plant-wide.Contrary to the practice in other small hosiery plants, the knittingdepartment at this plant is physically separated from the rest of theplant by a brick wall.This department is composed of leggers andfooters, collectively called knitters, toppers, and helpers.2The leggerstarts the leg blank from the welt and knits the complete leg and heel.The topper places this leg blank on a transfer bar and then "tops" thisbar on the footing machine, where the footer completes the knittingof the stocking.The helper cuts the ends and ties up the work.The stocking then proceeds to the auxiliary department where alooper loops the toe and heel, and sends it on to it seamer, who sews theseam in the stocking.An examiner then checks for defects or imper-fections.If any are found, the stocking is returned to a mender, whorepairs it.After the stocking is stamped by a stamper, it is folded bya folder, packed by a boxer, and is then ready for shipment.IThe requested unit appears above as amended at the hearing.2 The record indicates that, although at the time of the hearing there were no helpers inthe knitting department, helpers are noimally included in its complement766420-48-vol. 74-22 320DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe knitters in the knitting department are highly skilled employeeswho require 4 years' training as apprentices to achieve competence.The toppers are also skilled employees, requiring a 6-month appren-ticeship, and, together with the helpers, form an essential and neces-sary adjunct to the knitting operation.The record reveals that knit-ting department employees work exclusively at their assigned tasks and.do not interchangewith employees in the auxiliary department.And-while loopers are assigned in emergencies to work as toppers, the two.departments are otherwise functionally distinct.Indeed, the Em-ployer admitted at the hearing that all employees in its knitting de-partment comprise a closely integrated group.There has been no history of collective bargaining at this plant.The Petitioner tried to organize the entire plant in 1935.However, itmet with success only among the employees in the knitting department,and after 2 years, withdrew from the plant and ceased all organization.In May 1944, in response to a request by the employees in the knittingdepartment, the Petitioner again commenced its organizational effortsat the plant.Inasmuch as most of the employees in the auxiliary de-partment indicated at that time that they did not desire to be repre-sented by the Petitioner, the Petitioner confined its efforts to the knit-ting department employees.Since 1935, and up to the time of thehearing, the Petitioner has been the only organization seekingrepresentation among the Employer's employees on any basis.In support of its position that the desired unit is currently appro-priate, the Petitioner relies on the present state of union organization,as well as on the physical segregation of the knitting department, thehigh degree of skill required by most of the employees therein, thegeneral absence of interchange of its employees, and the similarity andmutuality of interests of the knitting department employees.The'Employer, on the other hand, points to the integrated nature of itsoperations, the prevailing uniform working conditions throughout itsplant, and the small size of that plant, in support of its position thatthe only appropriate unit is a plant-wide unit.The issue in this case, consequently, is whether the Board shoulddeny the knitting department employees the benefits of the Act untilthe other employees also become interested in collective bargaining, orwhether it should make collective bargaining an immediate possibilityfor those who may presently desire it.The Act provides 'that the Board, in determining the appropriateunitin each case,use as its standard that of insuring to the employeesinvolved the "full benefit of their right to self-organization and tocollective bargaining, and otherwise to effectuate the policies of this GARDEN STATE HOSIERY CO.321Act." 3The power to designate the appropriate unit is therefore abroad discretionary one. If the Board, in the exercise of its discre-tion, bases its determination on relevant considerations which providea reasonable foundation for its conclusion that the unit designated asappropriate will effectuate the policies of the Act, it has fulfilled itsobligation.4Amongthe many considerations to which the Board, fora decade, has unanimously given weight in making its determinationof the appropriate unit is the extent of organization by the unionthrough which the employees are apparently seeking collective bar-gaining.The Board has done soon the theory that it is often desirablein the determination of an appropriate unit to render collective bar-gaining for the employees involved a reasonably early possibility, lestprolonged delay expose the organized employees to the temptation ofstriking to obtain recognition, and permit unorganized employees, en-gaged in other work tads, to thwart collective bargaining by thosewho have evinced an interest in selecting a representative.'Such de-lay would be inevitable if distinguishable groups of employees wererequired to await an election until all their fellows requested one.Indeed, it would preclude the organization of many larger enterprisesat any time.If Mr. Reynolds' dissent were limited to disagreement with the ma-jority's conclusion that extent of organization is a sufficiently weightyfactor to influence our decision on the facts of this particular case, wewould not, be seriously concerned.Differences of opinion are inevi-table where close factual questions are presented to the Board, and thisrecord is one on which reasonable men can easily differ.Our concernarises, rather, from the fact that the dissent is written in such broadterms that, if it were to become the prevailing view of the Board, littlewould be left of a decade-old decisional theory that seems to us to haveeffectuated the policies of the Act.-For this is not only ancient doctrine, but doctrine that has beenorder to insure to employees the full benefit of their right to self-organization and tocollective bargaining, and otherwise to effectuate the policies of this Act, the unit ap-propriate for collective bargaining shall be the employer unit, craft unit, plant unit, orsubdivision thereof!"(Emphasis supplied.)4Pittsburgh Plate Glass Co. v. N. L. R B.,113 F (2d) 698, 701 (C. C. A. 8), affirmed313 U. S. 146.5As early as 1937 the Board stressed the "extent of organization" factor in its unitdeterminations, in order to extend the benefits of collective bargaining under the Actto those persons who had indicated a desire thereforMatter of R. C. A Communications,Inc.,2N L R B 1109, 1115;Matter of ChaseBrassand Copper Company, Inc, 4N L R. B 47, 49-51 ,Matter of Gulf Oil Corporation, 4N. L R B 133, 137The "extent of organization" piinciple has been reiterated since then in a long seriesof decisionsSee in this connection,Matter of Gastonia Weaving Company, Inc,49N L R B 342,Matter of The J L. Hudson Company,56 N L R. B 406,Matter of ArmourCreameries,63 N L R. B 1214;Matter of The Globe Brick Company,65 N. L R. B527,Matter of Wells-Gardner dCo , 71 N L R B 176 322DECISIONSOF NATIONALLABOR RELATIONS BOARDapproved by those who review the Board's action.The courts haveuniformly upheld the Board's use of the "extent of organization" prin-ciple."The Supreme Court of the United States, inN. L. B. B. v.Hearst Publications,7said:Wide variations in the forms of employee self-organization andthe complexities of modern industrial organization make difficultthe use of inflexible rules as the test of an appropriate unit.Con-gress was informed of the need for flexibility in shaping the unitto the particular case and accordingly gave the Board wide dis-cretion in the matter . . . The flexibility which Congressthus permitted has characterized the Board's administration ofthe section and has led it to resort to a wide variety of factors incase-to-case determination of the appropriate unit.Among theconsiderations to which it has given weight is the extent of or-ganization of the union requesting certification or collective bar-gaining.This is done on the expressed theory that it is desirablein the determination of an appropriate unit to render collectivebargaining of the Company's employees an immediate- possibility.No plausible reason is suggested for withholding the benefits ofthe Act from those here seeking it until a group of geographicallyseparated employees becomes interested in collective bargaining.This is not to suggest, however, that the principle is either applicableor applied under all circumstances.Extent of existing organizationcan never be the sole criterion, nor is it often the controlling one.TheBoard has always insisted on the coexistence of certain other facts thatestablish the feasibility of bargaining on the basis of the smaller unit.Additional objective factors must be present in order to rule out thepossibility that the petitioning union might unrestrictedly manipulatethe boundaries of the appropriate unit.Thus, not only must bargain-ing on a more comprehensive basis be improbable in the near future,but, as a wholly separate matter, the unit sought must itself be homo-geneous, identifiable, and distinct.Indeed, the Board has consistentlyrefused to set apart as an appropriate unit any subdivision or groupof employees the nature or situs of whose work is indistinguishablefrom that of other employees, or whose work is not functionally co-herent and differentiated, despite the contention of a petitioning unionto the contrary.Petitions which lack objective support are regularlydismissed, despite unions' attempts to invoke the extent-of-organiza-eN. L. R B v Hearst Publications, Incorporated,322 U. S. 111, 134-135;May De-partment Stores Company v. N. L. R B.,326 U. S. 376, 380;N. L. R. B. v. NorfolkSouthern Bits Corp.,159 F (2d) 516 (C C. A 4), cert denied March 31, 1947; seeparticularly the language of the Court at p. 520 in theNorfolkcase.7 See footnote6, supra. GARDEN STATE HOSIERY CO.323tion theory 8As the statute contemplates, the question is one of factin every case.In our opinion, the establishment of the requested unit herein iswarranted in view of the presence of adequate safeguards.Thus, thereis no union organizing on a more comprehensive basis; there is noreasonable ground for believing that collective bargaining on such abasis might be achieved within a reasonable period of time; 9 the unitis homogeneous, identifiable, and distinct, being composed of a separatedepartment ; it comprises skilled employees ; there is no circumstancepeculiar to the industry itself which militates against the establishmentof the requested unit, and no showing that it would work such serioushardship on the Employer that bargaining could not be successful.Indeed, the "extent of organization" doctrine has in the past beenapplied by the Board to the hosiery industry.The Board has foundunits appropriate where organization had extended only to two of thecompany's three mills,10 where only the knitting building of the com-pany's mill operations had been organized,", and recently where, ashere, the Petitioner had succeeded only in organizing the knittingdepartment of a small plant.12Nor would the application of the "extent of organization" principleto this case result, as suggested by our dissenting colleague, in arenunciation of the principle of majority rule or in the impairmentof industrial stability.For should the petitioning union win theelection directed herein, the collective bargaining that follows willtake place only in the unit where a majority favor collective action,and to the extent that the employees of the Employer are bargainedfor, the causes of industrial strife will be mitigated.13Our colleague's use of the loaded word "gerrymandering" in thisconnection appears to us to beg the question. "Gerrymandering" isdistricting for an improper purpose.We believe that only by refer-ence to the statute can it be determined whether a purpose is proper.The sole statutory standard, recited in Section 9 (b), is to "insure to8Matter of Triangle Publications,Inc.,40 N L. R B. 1330,1332 ,Matter of K-D LampDivision,Noma Electric Corporation of Maryland,71 N. L.It. B. 704;Matter of OhioTelephone Service Company,72 N.L It. B 488,Matter of Eisner Gi ocery Company, 72N L. It. B. 721 ;Matter of Fairchild Advertising, Inc.,72 N L R B. 1082.See also the opinion signed by Chan man Herzog inMatter of Hudson Hosiery Company,74 N L R B 250, issued this day, indicating the point beyond which lie is unwilling togo in this very industry(petition dismissed by vote of the Chairman,and Mr. Reynolds,Mr. Houstondissenting).9 CfMatter of Metropolitan Life Insurance Company,56 N. L. R B 1635 and 1642nMatter of Charles H. Bacon Company,54 N L R B. 703.11Matter of May, MeEwen, Kaiser Company,66 N. L. It. B 1341.12Matter of Forest City Knitting Company,69 N. L.R B 89. The entire mill washoused in a single building,and the appropriate unit consisted of only 30 employeesThisseems an early date on which to overrule, as our colleague would,thisunanimous 1946decision.11 SeeN. L. If.B. v. Norfolk Southern Bus Corp,footnote6, supra. 324DECISIONS OF NATIONAL LABOR RELATIONS BOARDemployees the full benefit of their right to self-organization and to.collective bargaining."That is the standard we are applying.The invocation of the majority rule principle as an argument againstour decision seems to us to ignore the legislative history of the Act,14and to assume the very question that is at issue.Section 9 (a) speaksof majority rule"in aunit appropriate," and Section 9 (b) leaves itto the Board to determine what unit is appropriate. The presence orabsence of a majority must be determined when an appropriate unit is.found and not before; the numerator can only be calculated against adenominator which is fixed by the confines of the unit.Therefore,whatever other grounds may be available to question the validity of aunit, the fact that it does violence to the majority rule principle cannotlogically be invoked.It may well be that the unit found herein is not the perfect unit, orthe best possible unit, or the ultimate unit.But the statute does notrequire that it be perfect, or the best possible, or the ultimate; it re-quires only that the unit be "appropriate." 15 It must be appropriateto ensure to employees, when each case is decided and not at some un-known date in the distant future, "the full benefit of their right to-self-organization and to collective bargaining."Moreover the fact that these employees' skill, however substantial,does not rise to the dignity of a craft does not compel dismissal of thispetition.The Congress specifically endorsed units smaller than plantor employer units which are other than craft units. Section 9 (b),after reciting those three alternatives, also authorizes the Board tofind appropriate a unit comprising only a "subdivision thereof." Thatis the express legislative authority for the Board's decision in this case.It is also asserted that because working conditions are often uniformthroughout an enterprise, the "extent of organization" doctrine mayimpose on all employees the results achieved by collective bargainingby some. The premise is, we feel, largely erroneous.As already indi-cated, the Board's practice has been to apply the doctrine only where ahomogeneous group has already organized; where, in short, a group,exists that can bargain for and by itself without involving all otheremployees of the particular employer.We have not applied the doc-trine in such a way as to make themerefact of membership or interest14The language of the Senate Report relied upon in footnote 19 of the dissent itselfrefers to the inadvisability of having separate agreements for workers"in a single unit,"and not to the question of the unit basis against which that majority should be calculated.It was directed at the well-nigh forgotten 1935 arguments in favor of "proportional repre-sentation"within abargaining unit.15Appiopriate is a word with a well understood meaningWebster's InternationalDictionarydefines it as:"Suitable for the purpose and circumstances,befitting the placeor occasion"It carries within it no overtones of the superlativeTo convey that thought,the word"most"'must be conjoined with the word "appropriate"The statute does notconjoin them. GARDEN STATE HOSIERY CO.325,:n self-organization decisive as to the boundaries of the interim unit;the Board has thereby preserved the possibility of separate conditionsfor a separate group.Other groups, outside the unit, are not boundby any agreement reached for the separate group. If that agreementshould result indirectly in an improvement of their working conditionsthey could hardly be heard to complain.In any event, this argument cannot be decisive.Even assuming itsvalidity, the converse is also true : to refuse ever to apply an extentof organization doctrine would mean that, pending organization of anentire enterprise, working conditions must continue to be fixed byindividual bargaining for all, despite the apparent contrary desires ofsome.All employees would thereby be deprived of an opportunity toobserve whether collective bargaining will work well or badly in theenterprise of which they are a part.The problem posed to the Board,therefore, is not whether wages and working conditions shall be uni-form throughout an enterprise, but whether individual or' collectivebargaining should be encouraged.And on that issue the statute impelsthe choice that we have made.As was recently observed by the Chair-inan of a sister Board:A Board vested with the duty ofencouragingcollective bargain-ing should not be asked to prevent a situation from arising where-in the advantages of collective bargaining are clearly shown.ls(Emphasis in original.)We find that all employees in the knitting department at the Em-ployer'sMidland Park, New Jersey, plant, excluding the fixer 11 andall supervisory employees with authority to hire, promote, discharge,discipline, or otherwise effect changes in the status of employees, oreffectively recommend such action, constitute a unit appropriate forthe purposes of collective bargaining within the meaning of Section9 (b) of the Act.DIRECTION OF ELECTIONAs part of the investigation to ascertain representatives for the pur-poses of collective bargaining with Garden State Hosiery Co., Pater-son, New Jersey, an election by secret ballot shall be conducted as early11Reverend Wm. J. Kelley,OMT,Chairman of the New York State Labor Relations Board.dissenting,inMatter of Bank of Manhattan Co ,19 L.R. R M 1331.17The Petitioner would exclude the fixer as a supervisor,and the Employer would includehim as a knitterThis employee performs the duties typical of employees in this categoryin the full-fashioned hosiery industry.We have heretofore recognized that there exists awell-established pattern of collective bargaining in the full-fashioned hosiery industrywhereby fixers are excluded from units of production and maintenance employees(Matter of Dothan Salk Hosiery Company,Inc.,70 N. L.It.B. 1350;Matter of Mock,Judson, Voehringer Company of North Carolina, Inc,63 N L R. B 96.) Accordingly, weshall, irrespective of the precise status of the fixer, exclude him from the unit. 326DECISIONS OF NATIONAL LABOR RELATIONS BOARDas possible, but not later than thirty (30) days from the date of thisDirection, under the direction and supervision of the Regional Direc-tor for the Second Region, acting in this matter as agent for theNational Labor Relations Board, and subject to Sections 203.55 and203.56, of National Labor Relations Board Rules and Regulations-Series 4, among the employees in the unit found appropriate in Sec-tion IV, above, who were employed during the pay-roll period immed-iately preceding the date of this Direction, including employees whodid not work during said pay-roll period because they were- ill or onvacation or temporarily laid off, and including employees in the armedforces of the United States who present themselves in person at thepolls, but excluding those employees who have since quit or been dis-charged for cause and have not been rehired or reinstated prior tothe date of the election, to determine whether or not they desire to berepresented by American Federation of Hosiery Workers, Branch No.7, C. 1. 0., for the purposes of collective bargaining.MR. JAMES J. REYNOLDS, JR., dissenting :It has long been recognized that the democratic principle of majorityrule is the basis of the National Labor Relations Act and thesine quanonof effective collective bargaining which the Congress prescribedas a substitute for internecine warfare between management and labor.With this in mind the Board has constructed elaborate safeguards toinsure that its processes provide for a free expression by the majorityof its acceptance or rejection of representation by a petitioning union,since "the overriding consideration must always be the employees'untrammeled freedom of choice ; upon that the whole frameworkrests." 1SBut it is not enough that the election process be made safe fromcoercion or fraud or that the secrecy of the ballot be preserved.Evenmore important, no minority group-either pro-union or anti-union-may be permitted to manipulate the boundaries of the appropriate unitfor the sole purpose of constructing another wherein it comprises amajority.Obviously indulgence in such tactics-commonly referredto in political science as "gerrymandering"-makes a mockery of theprinciple of majority rule.In the field of employee-employer relations such tactics are par-ticularly conducive to the strife which the Act seeks to avoid.Whereworkers are bound together by the similarity of their skills and duties,and by the administration and organization of the employer's business,it is practically impossible to apply different terms and conditions ofemployment to separate parts of the group without encountering resent-'IN L. R. B. v. Dadourian Export Corporation,138 F. (2d) 891(C C. A 2). GARDEN STATE HOSIERY CO.327ment and reproach. Indeed, it was this very thought that impelledthe Congress to insert the principles of majority rule into the Act 19In the instant case, the Employer manufactures ladies' hosiery ofrayon and nylon.All of its production and maintenance operations,performed by about 83 workers, are housed in 1 building.Most ofthese workers perform duties requiring no extensive skill and, whenthe heed arises, many of them may be shifted from one job to another.All are subject to the sane general supervision.Clearly, under suchcircumstances, despite various contrary contentions advanced by em-ployers and/or by one or more-but not all-interested labor organi-zations, the Board has consistently held the appropriate bargainingunit to be comprised of all rank-and-file production and maintenanceeniployees,20 or, absent a bargaining history on a more comprehensivebasis, all employees in a bona fide skilled craft group.Unquestion-ably, were any bona fide labor organization requesting certification asthe bargaining representatives of the employees in either type unit, theBoard would find such a unit to be appropriate in this case and wouldpermit the majority of such employees to accept or reject collectiverepresentation.The only excuse for not doing so here is the fact thatthe Petitioner concedes a majority of such employees would rejectits proffered representation.21In my opinion, to recognize validityin this contention, as have my colleagues, does violence to the wholeprinciple of majority rule which clearly contemplates that the Boardmust respect such a rejection by the majority.While I agree that theAct is designed to encourage collective bargaining, I cannot believesuch encouragement to be a permissible function of this Board wherethe price is the sacrifice of the principle of majority rule and the im-pairment of industrial stability.Accordingly, I would dismiss the petition herein With the under-standing that the Board will consider a new petition when it appears19 Senate Report No 573, Congressional Reports, National Labor Relations Act, 74thCongress, 1st Session, states at p 13The object of collective bargaining is the making of agreements that will stabilizebusiness conditions and fix fair standards of working conditionsSince it is well-nighuniversally recognized that it is practically impossible to apply two or more sets ofagreements to one unit of woikeis at the same time, or to apply the terms of oneagreement to only a portion of the workers in a single unit, the making of agreementsis impracticable in the absence of majority rule.And, by long experience, majorityrule has been discovered best for employers as well as employeesWorkers have foundit impossible to approach their employers in a friendly spirit if they lemamed dividedamong themselvesEmployers likewise, where majority rule has been given a trialof reasonable duration, have found it more conducive to harmonious labor relations tonegotiate with representatives chosen by the majority than withnumerouswarringfactions.20 See,for example,Matter of Rodgers-Wade Manufacturing Company,69 V. L. R. B.264,Matter of Ramsay Mills, Inc,70 N. L. It. B. 12S3.23No contention is made in this case that the employees in the knitting department arepossessedof sufficient skill so that they may constitute an appropriate craft unit., 328DECISIONS OF NATIONAL LABOR RELATIONS BOARDthat the Petitioner may have persuaded a majority of the employeesin the appropriate unit to accept it as their representative.By soacting, the Board would merely pursue the principle that while theAct imposes upon an employer the duty to treat with the majorityrepresentative of its employees in an appropriate unit, it also imposesthe "negative duty to treat with no other." 2222Virginia Railway Co.v System Federation No.40, 300 U. S. 515